Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office Action is in response to the amendments filed on 04/25/2022. Claims 1-6, and 8-21 are pending in the application. 

Response to Amendment
3.	Applicant’s amendment filed 04/25/2022 has been entered. Claims 1, 8, and 15 are amended. Claim 7 is canceled. Examiner note that Applicant’s amendment filed 04/25/2022 has overcome each and every claim rejections and claim objections set forth in the 12/24/2022. 

Response to Arguments
The examiner has considered Applicant’s arguments with regard to 35 USC § 103 rejections have been considered and found persuasive. Therefore, these rejections have been withdrawn.

EXAMINER’S AMENDMENT
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
“DISPLAYING AND REVERTING VALUES IN AN DATA ENTRY TRACKER USING SELECTIVE UNDO BUTTONS”.
 
Allowable Subject Matter

Claims 1-6, and 8-21 are allowed.

	Because the applicant fully complies with 37 CFR 1.111(b) and (c) and 37 CFR 1.133(b), the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement is necessary.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Zelalem "Zee" Shalu/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177